UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04528) Exact name of registrant as specified in charter: Putnam Ohio Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, Date of reporting period: February 28, 2006 Item 1. Schedule of Investments: Putnam Ohio Tax Exempt Income Fund The fund's portfolio 2/28/06 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds MBIA MBIA Insurance Company VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.9%)(a) Rating (RAT) Principal amount Value Ohio (95.2%) Akron, Wtr. Wks. Rev. Bonds, MBIA 6s, 12/1/12 Aaa $875,000 $994,656 5 1/4s, 12/1/17 Aaa 1,285,000 1,395,664 Allen Cnty., G.O. Bonds, AMBAC, 5s, 12/1/06 Aaa 1,375,000 1,391,266 Anthony Wayne Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/2s, 12/1/19 Aaa 1,565,000 1,696,006 Brecksville-Broadview Heights, City School Dist. G.O. Bonds, FGIC, 6 1/2s, 12/1/16 Aaa 1,500,000 1,562,595 Brookville, Local School Dist. G.O. Bonds, FSA, 5s, 12/1/26 Aaa 1,500,000 1,582,605 Butler Cnty., G.O. Bonds, MBIA, 5 1/4s, 12/1/20 Aaa 1,000,000 1,088,730 Cincinnati, City School Dist. G.O. Bonds (Classroom Fac. Construction & Impt.), FSA 5s, 12/1/27 Aaa 1,500,000 1,580,565 5s, 12/1/06 AAA 3,000,000 3,035,490 Cleveland, G.O. Bonds, FGIC, 5 1/4s, 8/1/23 (Prerefunded) AAA 500,000 549,815 Cleveland, Muni. School Dist. G.O. Bonds, FSA, 5s, 12/1/27 Aaa 1,375,000 1,452,866 Cleveland, State U. Rev. Bonds, FGIC, 5s, 6/1/29 (SEG) AAA 3,000,000 3,163,470 Cleveland, Urban Renewal Increment Rev. Bonds (Rock & Roll Hall of Fame), 6 3/4s, 3/15/18 BBB-/P 1,150,000 1,160,247 Cleveland-Cuyahoga Cnty., Port. Auth. Rev. Bonds (Rock & Roll Hall of Fame), FSA, 3.6s, 12/1/14 Aaa 500,000 498,120 Cuyahoga Cnty., G.O. Bonds, 5s, 12/1/18 (Prerefunded) Aa1 1,500,000 1,592,775 Cuyahoga Cnty., Rev. Bonds, Ser. A, 6s, 1/1/32 A1 1,500,000 1,673,700 Cuyahoga Cnty., Hosp. VRDN (U. Hosp.), 2.91s, 1/1/16 VMIG1 5,600,000 5,600,000 Cuyahoga Falls, G.O. Bonds, MBIA, 5s, 12/1/24 Aaa 1,645,000 1,741,677 Delaware City, School Dist. G.O. Bonds, MBIA, 5s, 12/1/20 AAA 1,160,000 1,246,594 Delaware Cnty., Cap. Fac. G.O. Bonds, 6 1/4s, 12/1/16 (Prerefunded) AA+ 1,000,000 1,126,740 Dublin, G.O. Bonds, Ser. B, 6.4s, 12/1/14 Aaa 1,300,000 1,502,384 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), 5 5/8s, 8/15/32 A2 1,000,000 1,064,650 Field, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), AMBAC, 5s, 12/1/22 Aaa 1,170,000 1,250,274 Franklin Cnty., G.O. Bonds 5 3/8s, 12/1/20 Aaa 2,170,000 2,322,030 5s, 6/1/07 Aaa 2,955,000 3,011,972 Franklin Cnty., Rev. Bonds (OCLC Online Computer Library Ctr.), 5s, 4/15/13 A 2,610,000 2,742,092 Franklin Cnty., Dev. Rev. Bonds (American Chemical Society), 5.8s, 10/1/14 A 2,000,000 2,145,180 Franklin Cnty., Econ. Dev. Rev. Bonds (Capitol South Cmnty. Urban), 5 3/4s, 6/1/11 BBB-/P 1,000,000 1,041,620 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Svcs.), 7 1/8s, 7/1/29 BBB 2,000,000 2,200,000 Greater Cleveland Regl. Trans. Auth. G.O. Bonds (Cap. Impt.), MBIA, 5s, 12/1/24 Aaa 1,350,000 1,438,452 Greene Cnty., Swr. Syst. Rev. Bonds (Governmental Enterprise), AMBAC, 5 5/8s, 12/1/13 (Prerefunded) Aaa 1,380,000 1,517,517 Hamilton, City School Dist. G.O. Bonds, Ser. A, 5 1/2s, 12/1/24 (Prerefunded) AA- 2,000,000 2,159,620 Hillard, School Dist. G.O. Bonds (School Impts.), FGIC, 5 3/4s, 12/1/24 (Prerefunded) Aaa 3,000,000 3,315,210 Huran Cnty., Human Svcs. Rev. Bonds, MBIA, 6.55s, 12/1/20 Aaa 1,800,000 2,216,466 Kent State U. VRDN, MBIA, 3.2s, 5/1/31 VMIG1 2,490,000 2,490,000 Kent, School Dist. G.O. Bonds, FGIC, 5 3/4s, 12/1/21 (Prerefunded) Aaa 1,500,000 1,574,055 Lake Ohio, School Dist. G.O. Bonds, FGIC, 5 3/4s, 12/1/21 (Prerefunded) Aaa 1,000,000 1,096,600 Lakota, School Dist. Rev. Bonds, AMBAC, 7s, 12/1/10 Aaa 1,000,000 1,146,530 Lorain Cnty., Elderly Hsg. Corp. Multi-Fam. Rev. Bonds (Harr Plaza & Intl.), Ser. A, 6 3/8s, 7/15/19 BBB 1,770,000 1,775,912 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Care Refurbish & Impt.), Ser. A, 5 1/4s, 10/1/33 AA- 750,000 782,543 Madeira, City School Dist. G.O. Bonds (School Impt.), MBIA 5s, 12/1/26 Aaa 1,620,000 1,718,804 5s, 12/1/25 Aaa 1,530,000 1,626,773 Mason, City School Dist. G.O. Bonds, 5.3s, 12/1/17 Aa2 2,500,000 2,682,100 Miami Cnty., Hosp. Fac. Rev. Bonds (Upper Valley Med. Ctr.), Ser. A, 6 3/8s, 5/15/26 Baa1 2,200,000 2,252,998 Middletown, City School Dist. G.O. Bonds (School Impt.), FGIC 5s, 12/1/25 Aaa 1,285,000 1,358,374 5s, 12/1/24 Aaa 1,080,000 1,143,871 5s, 12/1/23 Aaa 1,545,000 1,634,270 4 3/4s, 12/1/22 Aaa 1,000,000 1,040,000 4 3/4s, 12/1/21 Aaa 1,500,000 1,564,050 Midview, School Dist. COP (School Bldg. Fac.), 5 1/4s, 11/1/17 A 1,265,000 1,348,756 Montgomery Cnty., Rev. Bonds (Catholic Hlth. Initiatives), Ser. A, 5s, 5/1/32 Aa2 1,000,000 1,037,930 Montgomery Cnty., Hlth. Syst. Rev. Bonds, Ser. B-1 8.1s, 7/1/18 (Prerefunded) Aaa 1,720,000 1,779,959 8.1s, 7/1/18 (Prerefunded) AAA 155,000 159,721 Montgomery Cnty., Hosp. Rev. Bonds (Kettering Med. Ctr.), 6 3/4s, 4/1/22 A2 1,500,000 1,694,895 (Grandview Hosp. & Med Ctr.), 5.6s, 12/1/11 (Prerefunded) A 580,000 622,154 Northwestern, School Dist. Rev. Bonds (Wayne & Ashland Cntys. School Impt.), FGIC, 7.2s, 12/1/10 Aaa 835,000 927,794 OH Hsg. Fin. Agcy. Rev. Bonds Ser. B, GNMA Coll., 5s, 3/1/34 Aaa 1,700,000 1,749,640 (Res. Dev.), Ser. A, GNMA Coll., 4.6s, 9/1/28 Aaa 640,000 642,842 (Res. Mtge.), Ser. E, GNMA Coll., FNMA Coll., FHLMC Coll., 4 1/4s, 3/1/15 Aaa 500,000 499,775 (Res. Mtge.), Ser. C, GNMA/FNMA Coll., 4.1s, 3/1/15 Aaa 450,000 446,657 (Res. Mtge.), Ser. E, GNMA Coll., FNMA Coll., FHLMC Coll., 3 3/4s, 3/1/10 Aaa 355,000 352,788 (Res. Mtge.), Ser. C, GNMA/FNMA Coll., 3.7s, 3/1/11 Aaa 470,000 466,823 OH Hsg. Fin. Agcy. Single Fam. Mtge. IFB, Ser. G, GNMA Coll., 7.14s, 3/2/23 Aaa OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds, Ser. 85-A, FGIC, zero %, 1/15/15 Aaa OH State Env. Impt. Rev. Bonds (USX Corp.), 5 5/8s, 5/1/29 Baa1 OH State Higher Edl. Fac. Mandatory Put Bonds (Kenyon College), 5.05s, 7/1/16 A2 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), 6 1/4s, 10/1/18 AA- (Case Western Reserve U.), 6s, 10/1/14 AA (Oberlin College), 5.12s, 10/1/24 AA OH State Higher Edl. Fac. Commn. Rev. Bonds (John Carroll U.), 5 1/2s, 11/15/18 A2 (John Carroll U.), 5 1/2s, 11/15/17 A2 (Denison U.), 5 1/8s, 11/1/21 AA (Oberlin College), 5s, 10/1/33 AA (Northern U.), 4 3/4s, 5/1/19 A2 (John Carroll U.), 3 1/2s, 11/15/08 A2 (John Carroll U.), 3s, 11/15/07 A2 OH State Poll. Control Rev. Bonds (Standard Oil Co.), 6 3/4s, 12/1/15 AA+ OH State Solid Waste Mandatory Put Bonds, 4.85s, 11/1/07 BBB OH State U. Rev. Bonds, Ser. A, 5 1/8s, 12/1/31 Aa2 OH State Wtr. Dev. Auth. Solid Waste Disp. Rev. Bonds (Bay Shore Power Co.), Ser. A, 5 7/8s, 9/1/20 BB+/P OH U. Gen. Recipients Athens Rev. Bonds, MBIA, 5s, 12/1/25 Aaa Olentangy, Local School Dist. G.O. Bonds, FSA, 5s, 12/1/19 Aaa Powell, G.O. Bonds, FGIC, 5 1/2s, 12/1/25 Aaa Rickenbacker, Port Auth. Rev. Bonds (OASBO Expanded Asset Pooled), Ser. A, 5 3/8s, 1/1/32 A2 River Valley, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/4s, 11/1/23 Aaa Rocky River, G.O. Bonds, AMBAC, 5s, 12/1/24 Aaa Sandusky Cnty., Hosp. Fac. Rev. Bonds (Memorial Hosp.) 5.15s, 1/1/10 BBB- 5.15s, 1/1/08 BBB- 5.05s, 1/1/07 BBB- Summit Cnty., G.O. Bonds, Ser. R, FGIC, 5 1/2s, 12/1/18 Aaa Tallmadge, City School Dist. G.O. Bonds (School Fac.), FSA, 5s, 12/1/26 AAA Toledo, G.O. Bonds (Macys), Ser. A, MBIA, 6.35s, 12/1/25 Aaa Toledo, Swr. Syst. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 Aaa Toledo, Wtr. Wks. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 Aaa Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa2 Twin Valley, Cmnty. Local School Dist. Rev. Bonds, FGIC, 7.05s, 12/1/11 Aaa U. of Cincinnati COP (Jefferson Ave. Residence Hall), MBIA, 5 1/8s, 6/1/28 Aaa U. of Cincinnati Rev. Bonds Ser. D, AMBAC, 5s, 6/1/24 Aaa Ser. D, AMBAC, 5s, 6/1/23 Aaa Ser. A, FSA, 5s, 6/1/20 Aaa Westerville, City School Dist. Rev. Bonds (School Impt.) 6 1/4s, 12/1/09 Aa3 6 1/4s, 12/1/08 Aa3 Woodridge, School Dist. Rev. Bonds, AMBAC, 6.8s, 12/1/14 Aaa Zanesville, Hsg. Dev. Corp. Mtge. Rev. Bonds, FHA Insd. 7 3/8s, 10/1/21 (Prerefunded) AAA/P 7 3/8s, 10/1/20 (Prerefunded) AAA/P 7 3/8s, 10/1/19 (Prerefunded) AAA/P 7 3/8s, 10/1/18 (Prerefunded) AAA/P 7 3/8s, 10/1/17 (Prerefunded) AAA/P 7 3/8s, 10/1/16 (Prerefunded) AAA/P Puerto Rico (3.1%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB Cmnwlth. of PR, Muni. Fin. Agcy. G.O. Bonds, Ser. A, FSA, 5 7/8s, 8/1/14 Aaa PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 PR Muni. Fin. Agcy. G.O. Bonds, Ser. C, 5s, 8/1/10 Baa2 Virgin Islands (0.6%) Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/21 (Virgin Islands) Baa3 TOTAL INVESTMENTS Total investments (cost 160,124,668) (b) $169,370,094 FUTURES CONTRACTS OUTSTANDING at 2/28/06 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Long) 29 $3,129,281 Jun-06 $(3,485) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/06 (Unaudited) Notional Termination Unrealized amount date appreciation Agreement with JPMorgan Chase Bank, N.A. dated September 19, 2005 to receive quarterly the notional amount multiplied by 3.693% and pay quarterly the notional amount multiplied by the U.S. Bond Market Association Municipal Swap Index. $3,000,000 3/21/16 $17,426 NOTES (a) Percentages indicated are based on net assets of $171,205,840. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 28, 2006 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2006. Securities rated by Putnam are indicated by "/P". Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $160,124,668, resulting in gross unrealized appreciation and depreciation of $9,623,842 and $378,416, respectively, or net unrealized appreciation of $9,245,426. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 28, 2006. At February 28, 2006, liquid assets totaling $3,129,282 have been designated as collateral for open futures contracts. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at February 28, 2006. The dates shown on Mandatory Put Bonds are the next mandatory put dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at February 28, 2006. The fund had the following industry group concentrations greater than 10% at February 28, 2006 (as a percentage of net assets): Education 19.5% Health care The fund had the following insurance concentrations greater than 10% at February 28, 2006 (as a percentage of net assets): FGIC 13.0% MBIA AMBAC FSA Security valuation Tax-exempt bonds and notes are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Other investments are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Ohio Tax Exempt Income Fund By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: April 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2006
